DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5, 7, 9, 11 – 17, and 19 have been amended
Claims 21 – 23 have been newly introduced

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 – 14, 16 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0018274, “Rihtar.”
Regarding Claim 9: Rihtar disclose a motor vehicle (12) fuel pump cover system (14b, 18, 40, 42, 44) comprising:  a first cover member (14b, 18) on a fuel tank (10) and substantially covering a fuel pump (14a) and defining a raised wall (As shown in at least Figures 2 and 5; A raised wall is formed along the top surface of cover 14b where each spaced apart rib 18a terminates, the raised wall is shown as being raised above the each flange portion 18b) around a fuel connection passage in the first cover member (14f, 14d); and a second cover member (40, 42, 44) which, when in a closed position (As shown in at least Figures 3 and 5), forms a protective chamber by cooperation of the first cover member and the second cover member (As shown in at least Figures 3 and 5), defining a dome to cover the fuel connection passage, the dome having an interior peripheral surface that covers the raised wall to thereby form a chamber protected against foreign matter infiltration (The dome like covering of the second cover member is shown in at least the cross section of Figure 5 wherein a space is shown above the first cover member portion 14b and the second cover member top portion 44).  
Regarding Claim 10: Rihtar discloses the motor vehicle fuel pump cover system of claim 9; Rihtar further discloses comprising a locking tether (46) comprising an arm extending from a periphery of the second cover member (As shown in at least Figure 5) to a tab member (46a) for engagement with a mating element (18d) on the first cover member (As shown in at least Figure 5).  
Regarding Claim 11: Rihtar discloses the motor vehicle fuel pump cover system of claim 9; Rihtar further discloses comprising a material that deforms without rupture on impact (The cover member 44 is disclosed as being a “flexible or resilient cover” in at least [0018]).  
Regarding Claim 12: Rihtar discloses the motor vehicle fuel pump cover system of claim 9; Rihtar further discloses comprising an infiltration-resistant orifice (58) in the second cover member (As shown in at least Figure 3) ([0026], “main portion 44a thereof, can include upturned lip portions 60 defining the aperture 58 for urging water away from the aperture 58”).  
Regarding Claim 13: Rihtar discloses the motor vehicle fuel pump cover system of claim 10; Rihtar further discloses comprising a material that deforms without rupture on impact (The cover member 44 is disclosed as being a “flexible or resilient cover” in at least [0018]).  
Regarding Claim 14: Rihtar discloses the motor vehicle fuel pump cover system of claim 10; Rihtar further discloses comprising an infiltration-resistant orifice (58) in the second cover member (As shown in at least Figure 3) ([0026], “main portion 44a thereof, can include upturned lip portions 60 defining the aperture 58 for urging water away from the aperture 58”).  
Regarding Claim 16: Rihtar discloses a cover system (14b, 18, 40, 42, 44) for a motor vehicle (12) fuel pump (14a) having an external connection (14f, 14d), the cover system comprising: a first cover member (14b, 18) on a fuel tank (10) and substantially covering a fuel pump (14a) and defining a raised wall around a fuel connection passage in the first cover member (As shown in at least Figures 2 and 5; A raised wall is formed along the top surface of cover 14b where each spaced apart rib 18a terminates, the raised wall is shown as being raised above the each flange portion 18b); and  a second cover member (40, 42, 44) mated with the raised wall on top of the first cover member (As shown in at least Figure 3); wherein the first cover member and the second cover member define a protective chamber for the external connection exposed by the fuel connection passage (The dome like covering of the second cover member is shown in at least the cross section of Figure 5 wherein a space is shown above the first cover member portion 14b and the second cover member top portion 44).  
Regarding Claim 17: Rihtar discloses the motor vehicle fuel pump cover system of claim 16; Rihtar further discloses comprising a material that deforms without rupture on impact (The cover member 44 is disclosed as being a “flexible or resilient cover” in at least [0018]).  
Regarding Claim 18: Rihtar discloses the motor vehicle fuel pump cover system of claim 16; Rihtar further discloses comprising a locking tether (46) comprising an arm extending from a periphery of the second cover member (As shown in at least Figure 5) to a tab member (46a) for engagement with a mating element (18d) on the first cover member (As shown in at least Figure 5).  
Regarding Claim 20: Rihtar discloses the motor vehicle fuel pump cover system of claim 16; Rihtar further discloses wherein the cover system protects the external connection from damage caused by infiltration of foreign material (At least [0004]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 15, 19, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0018274, “Rihtar,” in view of US 5150808, “Hamilton.”
Regarding Claim 1: Rihtar discloses a motor vehicle (12) fuel pump cover system (14b, 18, 40, 42, 44) for protectively covering a connection (20a, 20c) between a fuel line (20) and a fuel pump (14a), the cover system comprising: a first cover member (14b, 18) on a fuel tank (10) and substantially covering the fuel pump (As shown in Figure 1) and defining a raised wall (As shown in at least Figures 2 and 5; A raised wall is formed along the top surface of cover 14b where each spaced apart rib 18a terminates, the raised wall is shown as being raised above the each flange portion 18b) around a fuel connection passage in the first cover member (14f, 14d) and  a second cover member (40, 42, 44) movable from an open position to a closed position (The second cover can be either in the closed position as shown in Figure 3 or in the open, uninstalled position, as shown in at least Figure 2) in which the second cover member defines a dome to cover the connection exposed by the fuel connection passage (The dome like covering of the second cover member is shown in at least the cross section of Figure 5 wherein a space is shown above the first cover member portion 14b and the second cover member top portion 44), the dome having an interior peripheral surface that covers the raised wall to thereby form a chamber protected against foreign matter infiltration (As shown in at least Figure 5); however, Rihtar fails to explicitly disclose wherein the second cover is hingedly connected to the first cover member.
Hamilton teaches a cap holder device for a vehicle gas cap (such a system is related to the fuel system of Rihtar, and one of ordinary skill in the art would look to other vehicle fuel systems for possible modifications to Rihtar) having a second cover member (1) hingedly connected (The first cover member and the second cover member are hingedly connected by the connector strap assembly 4) to a first cover member (5 or 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cover members of Rihtar such that they are hingedly connected as taught by Hamilton with the predicted results that such an arrangement will prevent loss or damage of the second cover member when removed from the fuel pump system for servicing.
Regarding Claim 2: Rihtar in view of Hamilton teaches the motor vehicle fuel pump cover system of claim 1; Rihtar further discloses comprising a locking tether (46) comprising an arm extending from a periphery of the second cover member (As shown in at least Figure 5) to a tab member (46a) for engagement with a mating element (18d) on the first cover member (As shown in at least Figure 5).  
Regarding Claim 3: Rihtar in view of Hamilton teaches the motor vehicle fuel pump cover system of claim 1; Rihtar further discloses comprising a material that deforms without rupture on impact (The cover member 44 is disclosed as being a “flexible or resilient cover” in at least [0018]).  
Regarding Claim 4: Rihtar in view of Hamilton teaches the motor vehicle fuel pump cover system of claim 1; Rihtar does not specifically discloses wherein the fuel line passes through the second cover member in an infiltration-resistant orifice and is generally silent as to the fit between the opening 44e through which the fuel line passes. However, Rihtar discloses upturned lip portions 60 defining apertures 58 “for urging water away from the aperture” of the wire harness 22 in at least [0026]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second cover member to incorporate the infiltration-resistant orifice of the wire harness, as disclosed by Rihtar, to the opening of the fuel line with the predicted results that such an arrangement will be capable of acting to prevent infiltration of water into the cover member.
Regarding Claim 5: Rihtar in view of Hamilton teaches the motor vehicle fuel pump cover system of claim 2; Rihtar further discloses comprising a material that deforms without rupture on impact (The cover member 44 is disclosed as being a “flexible or resilient cover” in at least [0018]).  
Regarding Claim 6: Rihtar in view of Hamilton teaches the motor vehicle fuel pump cover system of claim 2; Rihtar does not specifically discloses wherein the fuel line passes through the second cover member in an infiltration-resistant orifice and is generally silent as to the fit between the opening 44e through which the fuel line passes. However, Rihtar discloses upturned lip portions 60 defining apertures 58 “for urging water away from the aperture” of the wire harness 22 in at least [0026]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second cover member to incorporate the infiltration-resistant orifice of the wire harness, as disclosed by Rihtar, to the opening of the fuel line with the predicted results that such an arrangement will be capable of acting to prevent infiltration of water into the cover member.
Regarding Claim 7: Rihtar in view of Hamilton teaches the motor vehicle fuel pump cover system of claim 1; once combined Hamilton further teaches comprising a hinge tab (4) connecting the first cover member and the second cover member (As shown in at least Figures 4 – 9); Rihtar further discloses wherein the first cover member and the second cover member mate in a friction fit between two portions of a same surface of the cover system defined by an edge at a periphery of the cover system (As shown in at least Figure 5; the second cover member portion 40 mates in a friction fit with the first cover member portion 18 through engagement of their respective tab members and mating elements. These elements are shown mating at a same surface (as they are in frictional contact with each other) and are located at a periphery or an edge location of the cover system).  
Regarding Claim 8: Rihtar in view of Hamilton teaches the motor vehicle fuel pump cover system of claim 2; Rihtar further discloses wherein the first cover member and the second cover member mate in a friction fit (As shown in at least Figure 5; the second cover member portion 40 mates in a friction fit with the first cover member portion 18 through engagement of their respective tab members and mating elements).
Regarding Claim 15: Rihtar discloses the motor vehicle fuel pump cover system of claim 9, wherein the first cover member and the second cover member mate in a friction fit between two portions of a same surface of the cover system defined by an edge at a periphery of the cover system (As shown in at least Figure 5; the second cover member portion 40 mates in a friction fit with the first cover member portion 18 through engagement of their respective tab members and mating elements. These elements are shown mating at a same surface (as they are in frictional contact with each other) and are located at a periphery or an edge location of the cover system), however, Rihtar does not explicitly disclose further comprising a hinge tab connecting the first cover member and the second cover member.
Hamilton teaches a cap holder device for a vehicle gas cap (such a system is related to the fuel system of Rihtar, and one of ordinary skill in the art would look to other vehicle fuel systems for possible modifications to Rihtar) having a second cover member (1) hingedly connected (The first cover member and the second cover member are hingedly connected by the connector strap assembly 4) to a first cover member (5 or 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cover members of Rihtar such that they are hingedly connected as taught by Hamilton with the predicted results that such an arrangement will prevent loss or damage of the second cover member when removed from the fuel pump system for servicing.
Once combined, Hamilton further teaches comprising a hinge tab (4) connecting the first cover member and the second cover member (As shown in at least Figures 4 – 9).
Regarding Claim 19: Rihtar discloses the motor vehicle fuel pump cover system of claim 16, wherein the first cover member and the second cover member mate in a friction fit between two portions of a same surface of the cover system defined by an edge at a periphery of the cover system (As shown in at least Figure 5; the second cover member portion 40 mates in a friction fit with the first cover member portion 18 through engagement of their respective tab members and mating elements. These elements are shown mating at a same surface (as they are in frictional contact with each other) and are located at a periphery or an edge location of the cover system), however, Rihtar does not explicitly disclose further comprising a hinge tab connecting the first cover member and the second cover member.
Hamilton teaches a cap holder device for a vehicle gas cap (such a system is related to the fuel system of Rihtar, and one of ordinary skill in the art would look to other vehicle fuel systems for possible modifications to Rihtar) having a second cover member (1) hingedly connected (The first cover member and the second cover member are hingedly connected by the connector strap assembly 4) to a first cover member (5 or 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cover members of Rihtar such that they are hingedly connected as taught by Hamilton with the predicted results that such an arrangement will prevent loss or damage of the second cover member when removed from the fuel pump system for servicing.
Once combined, Hamilton further teaches comprising a hinge tab (4) connecting the first cover member and the second cover member (As shown in at least Figures 4 – 9).
Regarding Claim 21: Rihtar discloses a cover system (14b, 18, 40, 42, 44) comprising: a first cover member (14b, 18, 40, 42) including a fuel connection passage (14f, 14d); a second cover member (44), wherein an edge at a periphery of the cover system defines a first surface of the cover system (The edge at a periphery is defined as being the outside of at least cover member 44 such that the first surface of the cover member is interpreted as being the exterior surface of the cover member which faces towards the top of the fuel tank cover when in the installed position as shown in at least Figure 3) and an infiltration-resistant orifice (58) of the second cover member (As shown in at least Figure 3) ([0026], “main portion 44a thereof, can include upturned lip portions 60 defining the aperture 58 for urging water away from the aperture 58”), wherein the first cover member and the second cover member mate in a friction fit (As shown in at least Figure 6; the second cover member portion 44 is shown mating in a friction fit through apertures 54 and studded projections 52 of the first cover member portion 42) between two portions of the first surface of the cover system (The friction fit is shown between at least two portions of the first surface as indicated in at least Figure 6 which shows at least two apertures 54 engaging with studded projections 52); however, Rihtar fails to explicitly disclose a hinge tab connecting the first cover member and the second cover member.
Hamilton teaches a cap holder device for a vehicle gas cap (such a system is related to the fuel system of Rihtar, and one of ordinary skill in the art would look to other vehicle fuel systems for possible modifications to Rihtar) having a second cover member (1) hingedly connected (The first cover member and the second cover member are hingedly connected by the connector strap assembly 4) to a first cover member (5 or 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cover members of Rihtar such that they are hingedly connected as taught by Hamilton with the predicted results that such an arrangement will prevent loss or damage of the second cover member when removed from the fuel pump system for servicing.
Once combined, Hamilton further teaches comprising a hinge tab (4) connecting the first cover member and the second cover member (As shown in at least Figures 4 – 9).
Regarding Claim 22: Rihtar in view of Hamilton teaches the cover system of claim 21; Rihtar further discloses comprising: a raised wall (42b) in the first cover member around the fuel connection passage (As shown in at least Figures 2 and 5; A raised wall is formed around the perimeter exterior surface of the first cover element 40, this raised wall is shown circumscribing the fuel connection passage); and a dome in the second cover member, wherein the infiltration-resistant orifice is in the dome (The dome like covering of the second cover member is shown in at least the cross section of Figure 5 wherein a space is shown above the first cover member portion 14b and the second cover member top portion 44), wherein the raised wall and the dome are configured to mate the first cover member and the second cover member and define a chamber including the fuel connection passage and the infiltration-resistant orifice (As shown in at least Figures 2 – 6; The dome cover comprises elements,  apertures 54, which are utilized in the mating of the second cover member with the first cover member, and the raised wall of the first cover member 40 comprises elements, tabs 56 and studded projections 52, which are received by the apertures 54 thus contributing to mating of the elements).   
Regarding Claim 23: Rihtar in view of Hamilton teaches the cover system of claim 21; Rihtar further discloses comprising: a locking tether (52) of the second cover member (A broadest reasonable interpretation of the term “locking tether” indicates an element which is used to lock, secure, or hold an element; in this case the locking tether 52 is a portion of the first cover member which is utilized to secure the second cover member in the closed position such that it is interpreted as being “of” the second cover member as that is the element which it is securing); and a mating element (46) of the first cover member (As shown in at least Figures 5 and 6; the mating element 46 is a portion of the first cover member which is utilized in mating components of the cover system together).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/
Examiner, Art Unit 3746                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746